            Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 1 of 21
                                                                                      u. fi\b~cgRT
                                                                                  EASTERN DISTRICT ARKANSAS


                      IN THE UNITED STATES DISTRICT COURT
                                                                                         AUG 2 8 2020
                     FOR THE EASTERN DISTRICT OF ARKANSAS JAMES W M CORMACK CLERK
                               NORTHERN DIVISION          By:    · c ~
                                                                                                ~PCLERK

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.                           CIVIL ACTION No.        3: 2.() - c.v- L 5 7 - J M
MICHAEL W. NEWSOM and
LESLEY L. NEWSOMThis case assigned to District Judge            Mood'}          DEFENDANTS
                         and to Magistrate Judge _   __,VL..o~l~"'""""'-----
                                COMPLAINT FOR FORECLOSURE

       Comes now the United States of America, represented herein by Cody Hiland, United States

Attorney for the Eastern District of Arkansas, and the undersigned Assistant United States

Attorney, and for its Complaint for Foreclosure filed herein would state and allege that:

       1.        This Court has jurisdiction, pursuant to the provisions of 28 U.S.C. §1345, by

reason of the fact that this is a civil action brought by the United States of America, on behalf of

the Farm Service Agency, an agency within the United States Department of Agriculture.

       2.        Defendants Michael W. Newsom and Lesley L. Newsom are married, adult

residents of Greene County, Arkansas, who may be served with process of Plaintiff's Complaint

for Foreclosure at Defendants' Principal Residence: 2409 Cupp Road, Paragould, AR 72450.

       3.        The United States seeks to foreclose upon certain real property that is situated in

Greene County, Arkansas, within the jurisdiction of this Court. The property, twenty-seven point

six (27.6) acres which is the subject of this cause of action ("FSA Property"), is located at Greene

County Road 611, Paragould, Arkansas, 72450, and is more particularly as follows:

                 Tract B: That part of the Northwest Quarter of the Northeast Quarter of Section
                 9, Township 17 North, Range 5 East, described as follows: Beginning at the
                 Northeast corner of the Northwest Quarter of the Northeast Quarter; run thence
                 South 00 degrees 23 minutes West 645.5 feet; run thence South 89 degrees 40
                 minutes West 1318. 7 feet; run thence North 00 degrees 51 minutes East 652. 7
                 feet; run thence North 88 degrees 55 minutes East 1313.6 feet to the true point of
            Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 2 of 21



                    beginning, containing 20 acres, more or less.

                    Tract C: That part of the Northeast Quarter of the Northeast Quarter of Section 9,
                    Township 17 North, Range 5 East, described as follows: Beginning at the
                    Southeast comer of sad tract; run thence South 89 degrees 51 minutes West 984. 9
                    feet to the true point of beginning; thence continue South 89 degrees 41 minutes
                    East 337.5 feet; run thence South 00 degrees 23 minutes West 977.1 feet to the
                    true point of beginning, containing 7 acres, more or less.

       4.           For valuable consideration and to receive loan assistance from the Farm Service

Agency, Defendants executed and delivered to the United States of America a Promissory Note

dated July 15, 2005, and more particularly described below:




                                       mount
                    uly 15, 2005      $85,000.00       5.125%       0 annual installments in th
                                                                      ount of $4,954.00 beginnin
                                                                    uly 1, 2006

Copies of the Promissory Note heretofore described, which is owned and held by the United

States of America, is attached hereto and incorporated herein as Exhibit A.


       5.       Concurrently with the execution of said Promissory Note and for the purpose

of securing the indebtedness set forth above, Defendants executed and acknowledged in the

manner required by Arkansas law and delivered to the Farm Service Agency the following

described Real Estate Mortgage for Arkansas, more particularly described below:



 ate            o    ate of Filling    iling Information
 ortgage
 uly 15, 2005        uly 18, 2005      iled in the real estate records in the Office of the Circuit Cler
                                        d Ex-Officio Recorder of Greene County, Arkansas
                                        ocument No. 200506524.



                                                   2
          Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 3 of 21




That by execution of the Mortgage Defendants conveyed to the United States of America, a

priority secured mortgage lien on the FSA Property described therein and situated in Greene

County, Arkansas. A copy of the Mortgage is attached hereto and incorporated herein as

Exhibit B.


6.     As of August 14, 2019, after allowing all credits thereon, there remains due and owing to

the United States of America the total amount of $126,202.91. Said sum includes $84,155.20

unpaid principal, plus accrued interest in the amount of $42,047.71, with interest accruing

thereafter at the rate of$1 l.8163 per day. The account is $49,985.00 behind schedule. A copy of

the Statement of Account for the Fann Service Agency is attached hereto and incorporated herein

as Exhibit C.


7.     The Defendants have violated the covenants of the Note and Mortgage and by reason of

such default, Plaintiff has decided to exercise its right of acceleration and declare the entire unpaid

balance, including principal and interest, immediately due and payable. Despite repeated demands,

Defendants have refused, failed and neglected to pay the balance due. That all conditions precedent

have been performed and amicable demand has been made, but without avail. A copy of the Notice

of Acceleration is attached hereto and incorporated herein as Exhibit D.


8.     The United States of America desires to obtain an in rem judgment on the Promissory Note

and Mortgage, and to enforce its judgment through the seizure and sale of the real estate described

above, pursuant to a Decree of Foreclosure.




                                                  3
           Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 4 of 21




        WHEREFORE, Plaintiff requests that:


1.      Plaintiff be awarded in rem judgment for the above-stated amount against the above-

described real property, and if the judgment is not paid within ten (10) days, that the property be

sold pursuant to order of this Court; and that such sale be adjudged to constitute a permanent bar

to all right, title, claim, and interest, including all rights or equities of redemption, dower, curtesy

and homestead, if any, of each of the Defendants, in and to the real property described in paragraph

3 above.


2.      The Court retain jurisdiction of this action for the purpose of issuing such orders and writs

as may be required to put the purchaser at sale in possession of the property;


3.      Plaintiff have such additional relief as may be proper and recover its costs herein.


                                                       Respectfully submitted,
                                                       CODY HILAND
                                                       United States Attorney


                                                       By   #.:~Ll?4L~.
                                                       RichaM.Pence,Jr.(AR Bar No. 6ifos9)
                                                       Assistant United States Attorney
                                                       Eastern District of Arkansas
                                                       425 West Capitol Avenue, 5th Floor
                                                       P.O. Box 1229
                                                       Little Rock, AR 72203-1229
                                                       Telephone:     (501) 340-2600
                                                       Facsimile:     (501) 340-2730
                                                       Email:         Richard.Pence@usdoj.gov




                                                   4
           Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 5 of 21




REPRODUCE LOCALLY. Include form number and dale on all        reproductions.       8. KINDOFLOAN
FSA-1940-17                             U.S. DEPARTMENT OF AGRICULTURE
(10-26-99)
                                                             Farm Service Agency       Type:         FO             IT]   Regular

                         PROMISSORY NOTE                                                                            D      Limited Resource

1. Name
                MICHAEL W. NEWSOM AND LESLEY L. NEWSOM
                                                                                          m    Pursuant to:
                                                                                                COIISOlidated Farm &: Rural Development Act

                                                                                          n-

                                                                                      ~--
2. State                                   3. County                                                  Amculrural Credit Adiusanent As:t of 1978
                 ARKANSAS                                 GREENE                   9. ACTION REQUIRING NOTE
4. Case Number

6. FWldCode
             03-028-0432370882
                                           5. Dale
                                                       JULY 15, 2005
                                           7. Loan Number
                                                                                            Subsequent loan
                                                                                            Coosolidated &
                                                                                                                    §-    Reamortization
                                                                                                                          Credit sale

                    41                                      02                        R     subsequent loan
                                                                                            Consolidation
                                                                                            Conservation easement
                                                                                                                    Fl    Deferred payments
                                                                                                                          Debt wriic down

  FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in PARAGOULD, ARKANSAS

_ _ _ _ _ _ _ _ _ _ _ _ , or at such other place as the Government may later designate in writing, the principal sum of
EIGHTY-FIVE THOUSAND AND N0/100----------------------------------------------------------------------                                         dollars

                                   85_,_o_o_o_.0_0__,).
($,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                 plus interest on the unpaid principal balance at the RATE of

_F_I_VE_AND
        __o_NE_-_E_IG_HTH
                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,percent (..____s_._12_s_%) per annum and

_N.;.../A_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____:dollars ($,_ _ _ _ _ _ _ _-o_-_)

ofNoncapitalil.Cd interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower lhirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

    Principal and interest shall be paid in ___FO_R_TY___ installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:

$                        4,954.00 00 JULY     1.   2006              ;$                               N/A OD

$                             N/A OD                                 ;$                               N/A on

$                              N/Aoo                                 ;$                               N/A OD

$                             N/A OD                                 ;$                              N/A      on

$                              N/A 00                                ;$                                N/Aon

$                             N/A OD                                 ;$                                N/A on

and$                                 4 ' 954 · 00 thereafter on JULY 1                   of each YEAR                       until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not soooer paid, shall be due and payable
FORTY                       years from the date of this note, and except that prepayments may be made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amount of the loan is not advanced at the time of loan closing, lhe loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the GovemmenL Approval by the Government will be given provided the advance is requested for a purpose
authoril.Cd by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authoril.Cd the Government to enter the amouot(s) and date{s) of such advance(s) in the Record of Advances.

                                                                     Position 2




                                                                                                                                    •   GOVERNMENT
                                                                                                                                    I         ~1err

                                                                                                                                    I
       Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 6 of 21




FSA-1940-17 (10-26-99)                                                                                                                                                            Page2of3

   For each rescheduled, reamonized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest aa:rued to the date of this instrument which is more than 90 da)'S overdue shall be added to principal and such
new principal shall aa:rue interest at the rate evidenced by this instrument For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a ponion of any interest which aa:rues during the
deferral period, second to aa:rued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any ponion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 19S 1.8) of the Farm Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

   If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the optioo of the Government shall become a pan of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand.

   Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

   lf"Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new tenns):

FUND CODE/                                            INTEREST                      DATE                                                                           LAST INSTALL DUE
                          FACE AMOUNT                                          (includs year)                    ORIGINAL BORROWER                                       (includs yeer)
 LOAN NO.                                               RATE
                      $                                             'II,

                      s                                             'II,

                      s                                             'II,

                      s                                             'II,

                      $                                             'II,

                      s                                             'JI,

                      s                                             'JI,



    Security instruments taken in connectioo with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible rooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.



7118 U.S. a.pan,,,.,. al Agdo..,.,,_ (IJSDAJ p,rJII/IJ/IS dl«:tfmlnallon In IIJI lllfJIOIPlffa - - - on iii,i-al RICI!, color, na/iaiiiii ""9/n. gendat. 1811J11on.11119, dub/Illy, po/llk:IIJ-fs,
/8-.-.w.                                                                      ID
- - - - - ortam/ty . .,.._ (Nol . . - - - apply a/I pn,g,ams.) PemJflS..,,,, dlsabllll/es                                MIO,.,.,,,,..,,.,,,..,,.
        la'III ptfnt audlalape. atc.J ..-can18ct USOA• TARGET Center al (202} r.»2600 (',ll/Ce I/Id TDD}. Ta lie a comp/lint al -.,,,,1na11on, -
                                                                                                                                                   fflN/11 larcomm- al /Jrl91IIII lnfonnation
                                                                                                                                                              USDA. DlrK/or, ~ al CM/ Ni,lls.
Roam            Wll/llon 8uNng. 1400 /ndllpendenCe A - SW. W.lwlglan, D.C. 2025C>-SHIO or call (202} 72f>-fi96' (',ll/Ce or TDD}. USDA ,. an 8IJJ8/ opparlunly p,ovldar anti flfflp/ayar.
         Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 7 of 21




FSA-1940-17 (10-26-99)                                                                                                             Page 3 of3

    IDGHLY ERODIBLE LAND AND WEILAND CONSERVATION AGREEMENT: Borrower rerognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will rontribute to excessive erosion of highly erodible land or to
the ronversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If (1) the
term of the loan exceeds January 1, 1990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural rommodity on highly
erodible land that is exempt from the restrictions of Exhibit M until either January 1, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has rompleted a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January 1, 1995,
Borrower further agrees that Borrower must demonstrate prior to January 1, 1995, that any production of an agricultural commodity on highly
erodible land after that date will be done in rompliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS's requirements.

   DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

   This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the "Kind of Loan"
block above. 1bis Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
the express provisions of this note.


Presentment, protest, and notice are waived.



    (SEAL)
                                                                     MICHAEL W. NEWSOM                                                 (Borrower)

                                                             ~~
                                                                     2409 CUPP ROAD

                                                                     PARAGOULD,     AA   72450




                                                         RECORD OF ADVANCES
       AMOUNT                   DATE                    AMOUNT                    DATE               AMOUNT                         DATE
$            85,000.00       07/15/2005          $                                             $
$                                                $                                             $
$                                                $                                             $
$                                                $                                             $
                                                                                 TOTAL         $             85,000.00
                          Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 8 of 21

I


J                                                                                                   Docif
                                                                                   Date 07) ,005 09:22:55 A"
                                                                                                                 ~00506524
                                                                                   I, Ellen ':Johnson, hereby certify that
                                                                     Position 5    tn is i nstru• ent 11as FILED FOR RECORD
    FSA 1927-1 AR                                UNITED STATES DEPARTMENT OF AG_jJlJUs...REr:!iRDED. in the Offic:ial Record
    (04--01-03)
                                                                                 .KMt4;~-~M &T11e as stamped hereon.
                                                             Farm Service Agency   ELLEN JOHHSOH! rrui t Clerk
                                                       MORTGAGE FOR ARKANS~rder of G E C~HTY ft
                                                                                   ~ed by:
                                                                                   Deputy Clerk
                                                                                                        C op_a,Ju,
          nns MORTGAGE ("instrument") is made on JUL
                                                 __Y_l_5_ _ _ _ _ _ • 20 ~ -                           Toe mortgagor is _ _ _ _ _ _ _ _ _ _ __
    MICHAEL W. NEWSOM AND LESLEY L. NEWSOM, his wife

                                          ("Borrower") whose mailing address is 2409 CUPP ROAD, PARAGOULD, AR                        72450

    - - - - - - - - - - - - - - - - - - - - - - - - . This instrument is given to the United States of America, acting
    through the Fann Service Agency, United States Department of Agriculture ("Government") located at _P_ARA
                                                                                                          __G_O_ULD
                                                                                                                __,_AR
                                                                                                                     _ _ _ _ _ _ _ __


    This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively called "note"),
    which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Government, and authorize acceleration of the
    entire debt upon any default:
                                                                                    Annual Rate                   Due Date of Final
              Date of Instrument                    Principal Amount                 of Interest                     Installment
        07/15/2005                                          85,000.00                               5.125            07/15/2045




    (1be interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
    provided in Government regulations and the note.)
    By execution of this instrument, Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note.
    This instrument secures to the Government: (1) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
    amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S. C. § 2001; (3) payment of all advances and expenditures,
    with interest, made by the Government, and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
    agreements.

    In consideration of any loan made by the Government pursuant to the Consolidated Farm and Rural Development Act, 7 U.S. C. § 1921 !ll ~-
    as evidenced by the note, Borrower irrevocably mortgages, grants and conveys to the Government the following described property situated in the
    State of Arkansas, County or Counties of GREENE
                                                 ----------------------------------
                                                           See attached Exhibit A for legal description.

    together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, fixtures, hereditaments,
    appurtenances, and improvements now or later attached thereto, the rents, issues and profits thereof, revenues and income therefrom, all water, water
    rights, and water stock pertaining thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of
    any part thereof or interest therein (collectively called ''the property"). This instrument constitutes a security agreement and financing statement
    under the Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not
    limited to proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property."

    Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property
    and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
    claims and demands, subject to any encumbrances of record.

    This instrument combines uniform covenants for national use and non-unifonn covenants with limited variations by jurisdiction to constitute a
    uniform mortgage covering real property.




    Initial   cw   ir-,   date   7-/f-Of                                                                            FSA 1927-1 AR (04-01-03) Page I of 5

                                                                                                                                         •    GOVERNMENT
                                                                                                                                        ; JBIT
                                                                                                                                        I
              Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 9 of 21



                                                                                              200506524
                                                                                              FILED 07/18/2005 09:22:55 A"
UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:                                  ELLEN IOHHSOH, CIRCUIT CLERK GREEHE COUMTY
           l. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument
           2. Fees. Borrower shall pay to the Government such fees and other charges that may now or later be required by Government regulations.
           3. Application of payments. Unless applicable law or Government's regulations provide otherwise, all payments received by
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the note; (d) to late charges and other fees and charges.
           4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or
assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments.
           5. Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award or
claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or
become due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guaranties and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.
Borrower authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
may, at the option of the Government, be applied on the debt whether due or not The Government shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government In the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement.
Borrower will promptly provide the Government with copies of all existing and future leases. Borrower warrants that as of the date of executing this
instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any future rents. Borrower will hold the Government hannless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment
           6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and, at
its request, deliver such policies to the Government. If property is located in a designated flood hazard area, Borrower also shall keep property
insured as required by 42 U.S. C. § 4001 ~ sg. and Government regulations. All insurance policies and renewals shall include a standard
mortgagee clause.
           7. Advances by Government. The Government may at any time pay any other amounts required by this instrument to be paid by
Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens,
hazard insurance premiums, and costs of repair, maintenance, and improvements. All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
demand. No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the Government, in any order the Government determines.
           8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instruments; attorneys' fees; trustees' fees, court costs; and
expenses of advertising, selling, and conveying the property.
          9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.
           I 0. Repair and operation of property. Borrower shall: (a) maintain improvements in good repair; (b) make repairs required by the
Government; (c) comply with all farm conservation practices and farm management plans required by the Government, and (d) operate the property
in a good and husbandlike manner. Borrower shall not (e) abandon the property; (t) cause or permit waste, lessening or impairment of the property;
or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary
for ordinary domestic purposes.
          11. Legal compliance. Borrower shall comply with all Jaws, ordinances, and regulations affecting the property.
           12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shall not lease, assign, sell,
transfer, or encumber, voluntarily or otherwise, any of the property without the written consent of the Government. The Government may grant
consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
           13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
contained in this instrument are being performed.
           14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow
anyone else to do, anything affecting the property that is in violation of any federal, state, or local environmental Jaw or regulation. Borrower shall
promptly give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency




Initial 'Jvl.Jt\ date   7-f5° ~05'                                                                           FSA 1927-1 AR (04-01-03) Page 2 of 5
          f'f'V'
                                               .'
                     Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 10 of 21
I
                                                                                                    200~         -:,524
                                                                                                    FILED ff, J/2005 09:22:55 AN
                                                                                                    ELLEN JOHNSOH, CIRCUIT CLERK GREENE COUNTY
    or private party involving the property and any hazardous substance or environmental law or regulation of which Borrower bas actual knowledge. If
    Borrower learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance
    affecting the property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law
    and regulations. As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardous substances by environmental
    law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
    solvents, materials containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal
    laws and regulations and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental
    orotection.
               15. Adjustment; release; waiver; forbearance. In accordance with Government regulations, the Government may (a) adjust the interest
    rate, payment, terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding principal
    balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under the note
    from liability to the Government, (e) release portions of the property and subordinate its lien, and (f) waive any other of its rights under this
    instroment. Any and all of this can and will be done without affecting the lien or the priority of this instroment or Borrower's liability to the
    Government for payment of the note secured by this instroment unless the Government provides otherwise in writing. HOWEVER, any forbearance
    by the Government - whether once or often - in exercising any right or remedy under this instroment, or otherwise afforded by applicable law, shall
    not be a waiver of or preclude the exercise of any such right or remedy.
              16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
    credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
    for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
    cooperative lending agency in connection with such loan.
               17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in the
    Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
    Government's security interest. Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
    forfeiture of the Borrower's interest in the property or other material impairment of the lien created by this security instrument or the Government's
    security interest.
              18. False statemenL Borrower also shall be in default if Borrower, during the loan application process, gave materially false or
    inaccurate information or statements to the Government (or failed to provide the Government with any material information) in connection with the
    loan evidenced by the note.
            19. Cross Collateralization. Default under this instrument shall constitute default under any other security instrument held by the
    Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instroment.
              20. Highly erodible land; wetlands. Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
    purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
    provided in 7 C.F.R. part 1940, subpart G, or any successor Government regulation.
               21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
    repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and
    has obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide
    offer, refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race,
    color, religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not
    comply with or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial
    status or age.

             22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
    addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
    Service Agency at the mailing address shown above, and in the case of Borrower at the address shown in the Government's Finance Office records
    (which normally will be the same as the mailing address shown above).
               23. Governing law; severability. Titls instrument shall be governed by Federal law. If any provision of this instrument or the note or its
    application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instroment or the
    note which can be given effect without the invalid provision or application. The provisions of this instrument are severable. Titls instroment shall be
    subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof. All powers
    and agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise, and the rights and remedies provided
    in this instroment are cumulative to remedies provided by law.
               24. Successors and imigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
    successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Arty Borrower who co-signs
    this instroment but does not execute the Note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
    property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
    any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note
    without that Borrower's consent.
                25. No merger. If this instroment is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
    title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is
    conveyed to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be
    affected by such conveyance.
                26. Time Is of the essence. Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.


    Initial   9'/"CJ.,\ date 7 -/f-Oj                                                                               FSA 1927-1 AR (04-01-03) Page 3 of 5
              Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 11 of 21



                                                                                                200506524
                                                                                                FILED 07/18/2885 89:22:55 A"
NON-UNIFORM COVENANTS. Bonower further COVENANTS AND AGREES as follo.z'tEH JOHHSOH, CIRCUIT CLERK GREENE COUHTr

           27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Bonower die or be declared incompetent, or should the Bonower be discharged in
bankruptcy or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may:
(a) declare the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the
account of Bonower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, {c) upon
application by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
appointed for the property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law,
and (e) enforce any and all other rights and remedies provided herein or by present or furore law.
           28. State law. Bonower agrees that the Government will not be bound by any present or future State laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount thereof
or the time within which such action must be brought, (c) prescribing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws.
And we, MICHAEL W. NEWSOM                                           and LESLEY L. NEWSOM                                            , husband and wife,
for the consideration aforesaid, do hereby release and relinquish unto the mortgagee, its successors and assigns, all of our rights or possibilities of
dower, curtesy, and homestead in and to said premises. (This last sentence will be deleted when not applicable).
          29. Assigameat or leases and rents. Bonower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this instrument Upon default, the Bonower will receive any rents in trust for the Government, and Bonower will not
commingle the rents with any other funds. Any amounts collected shall be applied at the Government's discretion first to costs of managing,
protecting and preserving the property, and to any other necessary related expenses. Any remaining amounts shall be applied to reduce the debt
evidenced by the note(s). Bonower agrees that the Government may demand that Bonower and Bonower's tenants pay all rents due or to become
due directly to the Government if the Bonower defaults and the Government notifies Bonower of the default Upon such notice, Bonower will
endorse and deliver to the Government any payments of rents. If the Borrower becomes subject to a bankruptcy, then Bonower agrees that the
Government is entitled to receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment
           30. Application or foreclosure proceeds. Toe proceeds of foreclosure sale shall be applied in the following order to the payment of:
(a) costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by law or a competent court to be so
paid, (c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by
law or a competent court to be so paid, (e) at the Government's option, any other debt of Bonower to the Government, and (t) any balance to
Bonower. If the Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its
share of the purchase price by crediting such amount on any debts of Borrower owing to the Government in the order prescribed above.

By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Bonower and
recorded with this instrument.

                                               (SEAL)                                                                                              (SEAL)


                                               (SEAL)                                                                                              (SEAL)


                                                                ACKNOWLEDGMENTS

                                                                        (Individual)
STATE OF ARKANSAS
COUNTY OF                   Greg.ae,,
On this lSTH           day of JULY 2005                                    'before me personally appeared    MICHAEL      w.   NEWSOM AND

                 __s_o_M_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _t.o be
_L_E_S_L_E_Y_L_._NEW                                                            known to me to be the same whose name is subscribed to the foregoing


set forth.

My commission expires:


                                                                                                 ~e-,j\~               NOTARY PUBLIC



                                                                                                               FSA 1927-1 AR (04-01-03) Page 4 of 5
              Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 12 of 21


                                                                           200=      '=,524
                                                                           FILED 0. ,/2805 0j:22:55 AN
                                                                           ELLEN JOHNSON, CIRCUIT CLERK GREENE COUNTY

                                    ATTACHMENT "A" TO REAL ESTATE MORTGAGE
                                          DATED JULY 15, 2005




TRACT B: That part of the Northwest Quarter of the Northeast Quarter of Section 9, Township 17 North, Range 5
East, described as follows: Beginning at the Northeast comer of the Northwest Quarter of the Northeast Quarter; run
thence South 00 degrees 23 minutes West 645.5 feet; run thence South 89 degrees 40 minutes West 1318.7 feet; run
thence North 00 degrees 51 minutes East 652.7 feet; run thence North 88 degrees 55 minutes East 1313.6 feet to the
true point of beginning.

TRACT C: That part of the Northeast Quarter of the Northeast Quarter of Section 9, Township 17 North, Range 5
East, described as follows: Beginning at the Southeast comer of said tract; run thence South 89 degrees 51 minutes
West 984.9 feet to the true point of beginning; thence continue South 89 degrees 51 minutes West 337.5 feet; run
thence North 00 degrees 23 minutes East 979.8 feet; run thence South 89 degrees 41 minutes East 337.5 feet; run
thence South 00 degrees 23 minutes West 977.1 feet to the true point of beginning.




   ~ttv.~                                                  ~----
  MICHAEL W. NEWSOM

  JULY 15, 2005
                                                                                   STATEMENT OF Act -oUNT                       ,
                                                                                                          Prepared
                  Borrower's Name: MICHAEL W. NEWSOM                                 Date:   8/14/2019
                                                                                                             by:
                                                                                                                                            J   ,_,_
                       Case Number:     03-028-432370882                                                 (Signature)   ~~tL~;
                                                                                                                        .   /       7   /
                                                                                                                                    ✓
                                                                                                                       - ,
                      Loan Code:             41-02                                                                                                     Grand Total
                    Annual Interest
                          Rata:              5.125
                     Data of Last
                       Payment:           11/30/2019
                     Total Paid In:
                       (Principal)         $1,289.80                                                                                                    $1,289.80
                     Total Paid In:
                        (Interest)        $18,526.20                                                                                                   $18,526.20
                  Unpaid Principal
                        Balance:          $84,155.20                                                                                                   $84,155.20
                 ...Accrued Interest
                    as of: 08/14/19       $42,047.71                                                                                                   $42,047.71

                    Total Unpaid:          $126,202.91                                                                                                 $126,202.91
                    Dally Interest
                        Accrual:             $11.8163                                                                                                   $11.8163
                     -status of
                       Account:            {$49,985.00)                                                                                                ($49,985.00)
                ..Note: Accrued Interest from DL Screen
                --When entering accounts that are behind enter a naaatlve amount




PENGAD 8DIMl31-88811
                                                                                                                                                                      Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 13 of 21




                8
      <ii
       =ti
                !i
                                                                                                                                                                 ....




                                                             111111111111-4l:1H1Jl 1ffln,--------------1
                                                                                                                               neopost•'
                                                                                                                               09'30.'2011
                     5:~~u~;e~,                                            II 111111                            1111           ilt-i;M..it® =i $05.59-
                      '\- I\ Service Center   _                             ~ illU
                     2v I W. Court St Rm 225 ( . .,                                                                                            ZIP 72450
                                                                                                                               ~~            041 L 1 1217780
                     Paragould, AR 72450-4339 · ~:':-·/~:~•~,_.,. _;;?u0;fl                     0001 3430 8916
                     Official Business                                                  ,
                                              C(                                      ,-l-
                                                                           "'"=1.,-
                                          •                     l/     f..J/ /,
                     RETURN SERVICE REQUESTED •                                       '11
                                                                     n,-,,                                             yYl~.
                                                             .•, ,(jct. .     0 . •er1.1
                                                                      r::lre~,
                                                                            8
                                                                                     "SE,c:
                                                                                lvo u,,_,

                                                                                              U.!%rgsrnGE                                      cw lO/ \
                                                                                             PARAGOIJl...0.AR
                                              iQ                                                  72"15Q
                                          UNITED STdHS
                                                                                              SEP 30. 11                                        1,'D<l
                                                                                                                                                   ~ .,, 1-1 '
                                          l'OS,4L SlnfVIC,
                                                                                                AMOUNT

                                                JOOO
                                                                     rn11
                                                                     72-150
                                                                                                $000
                                                                                                0007~"182-09


                     4~




PENGAD80o«l1-88118
                                                                                                                                                                        Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 14 of 21
         Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 15 of 21




    USDA                     United States
                             Department of
                             Agriculture
                                                     Farm
                                                     Service
                                                     Agency
                                                                       GREENE COUNTY OFFICE
                                                                       201 W COURT STREET RM 225
                                                                       PARAGOULD, ARK 72450
                                                                       870-236-6962




CERTIFIED MAIL 70081300 000134308916

RETURN RECEIPT REQUESTED                                  Date September 29, 2011

SUBJECT:      NOTICE OF ACCELERATION OF YOUR DEBT TO THE FARM SERVICE
              AGENCY AND DEMAND FOR PAYMENT

Michael W. Newsom
2409 Cupp Road
Paragould, Arkansas 72440-9508


Mr. Newsom:

Please note that the entire indebtedness due on the promissory note(s) and/or assumption
agreement(s) which evidence the loan(s) received by you from the United States of America,
acting through the Farmers Home Administration (now Farm Service Agency), United States
Department of Agriculture is now declared immediately due and payable. They are described as
follows:

              Date of Instrument                          Amount

                  July 15, 2005                           $85,000.00
                January 15, 2003                          $22,500.00

The promissory note(s) and/or assumption agreement(s) is(are) secured by (real estate
mortgage(s), deed(s) of trust, security agreement(s), financing statements(s), etc.) described
(perfected) as follows:

Date of Instrument             Place of Recordation                Document No.

97.15/2005                  Cir Clk Greene County                     200506624
01/15/2003                  Cir Clk Greene County                     38
01/14/2008                  Cir Clk Greene County                   Continuation
01/15/2003                  Greene Cty FSA Office
12/21/2005                  Greene Cty FSA Office
06/20/2007                  Greene Cty FSA Office


This acceleration of your indebtedness is made in accordance with the authority granted in the
above-described instrument(s).
               Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 16 of 21

·"

                           FARM SERVICE AGENCY IS AN EQUAL OPPORTIJNITY LENDER/EMPLOYER




     The reason(s) for the acceleration of your indebtedness is(are) as follows:

     The indebtedness due is $86,551.14 unpaid principal, and $8,244.70 unpaid interest, as of
     September 29, 2011, plus additional interest accruing at the rate of $12.0068 per day thereafter,
     plus any advances made by the United States for the protection of its security and interest
     accruing on any such advances. Unless full payment of your indebtedness is received made by
     one of the methods described below within 30 days from the date of this letter, the United States
     will foreclose the above described security instrument(s) and to pursue other available remedies.

     (1) Full payment may be made in any of the following ways:

     (A) CASH

     Payment should be made by cashier's check, certified check, or postal money order payable to
     the Farm Service Agency and delivered to the Farm Loan Manager of the Farm Service Agency
     at 201 West Court Street Rm 225, Paragould, Arkansas 72450. If you submit to the United States
     any payment insufficient to pay the account in full or insufficient to comply with any arrangements
     agreed to between the Farm Service Agency and yourself, that payment WILL NOT CANCEL the
     effect of this notice. If such insufficient payments are received and credited to your account, no
     waiver or prejudice of any rights which the United States may have for breach of any promissory
     note or covenant in the security instrument(s) will result and the Farm Service Agency may
     proceed as though no such payment had been made.

     (B) TRANSFER ANO ASSUMPTION

     You may transfer the collateral for your loan(s) to someone who is willing and able to assume the
     debt. Contact the Farm Loan Manger immediately if you are interested in this.

     (C) SALE

     You may sell the collateral for your loan(s) for its fair market value and send the proceeds to FSA
     or to other creditors with liens prior to FSA's lien. Contact the Farm Loan Manager immediately if
     you are interested in this.

     If you have not been advised of your rights to request deferral of payments or other servicing
     options you should contact the Farm Loan Manager at the above mentioned address within 15
     days of the receipt of this notice.

     If you fail to comply with the requirements outlined in this notice within the next 30 days, the
     United States plans to proceed with foreclosure/liquidation.

     YOU 00 NOT HAVE ANY RIGHT TO APPEAL THIS DECISION TO ACCELERATE YOUR
     FSA OEBT(S) TO ANY OFFICIAL OF THE FARM SERVICE AGENCY.
        Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 17 of 21




UNITED STATES OF AMERICA




BY£.~~
Distri~ctor
Fann Service Agency
United States Department
        of Agriculture
                                                                   t;tH I 1/-ltU IV/AIL-,..
                                                                                                                     I
United States
                                                                                                          9CSSlQSt>~L           neopost''
Department of                                                                                                                   09 302011
 .
Agriculture.          If >"'"f 'I ""ll'f "I     "'lfl'' 11' 11~l ·11111                                                         Pl-1 :t•1-i i-'M =I $05.59Q
I,        \ Service Center                           i.ru                       II       1111
c:':!J,,-v'I. Court St Rm 225 '""               ·           ::--"-                                                              ~~.;.~;;~             ?IP 72450
Paragould, AR 72450-4339 ~),, ,,            Ji's-1_•             .:;Ji~• •••              1 3430 8923                                ..r:>i:t:      04ILI 121-080

Official Business         y                1 / ' '11~01 ~· ..-;.
                          \                1-  O.~o, 4 lrt
                                       , , _ _')r:i.,,<r {_·,
                                                                                                                                                LO I (
RETURN SERVICE REQUESTED'                  1 ''i/   / r·     '
                                                                                                                                            vJ   ~
                                                                                                                                             1cJ' ,.,1l

                                                                   ....,,
                                                                                                &J~J. /4kw~                                  Iu"'
                                                                            11/1.1,,,,
                                                                                                :J\fo~               JW-
                                                      U.S. POSTAGE
                                                         PAID                                   ~   _,._n..,        )4 ,{   ?
                                                     PARAGOULD.AR                                              .i
     -.;,                                                   72-'ISQ
                                                      SEP~ II
          UMT50STATU                                   A NT
         ltOST4L .inv,a



               1000
                          Ill 724150
                                                           $[00
                                                           OOOV~-'182-09
4~
                                                                                                                                                                    Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 18 of 21
         Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 19 of 21




    USDA                     United States
                             Department of
                             Agriculture
                                                     Farm
                                                     Service
                                                     Agency
                                                                       GREENE COUNTY OFFICE
                                                                       201 W COURT STREET RM 225
                                                                       PARAGOULD, ARK 72450
                                                                       870-236-6962




CERTIFIED MAIL 7008 1300 0001 3430 8923/Regular Mail

RETURN RECEIPT REQUESTED                                  Date September 29, 2011

SUBJECT:      NOTICE OF ACCELERATION OF YOUR DEBT TO THE FARM SERVICE
              AGENCY AND DEMAND FOR PAYMENT

Lesley L.. Newsom
2409 Cupp Road
Paragould, Arkansas 72440-9508


Mrs. Newsom:

Please note that the entire indebtedness due on the promissory note(s) and/or assumption
agreement(s) which evidence the loan(s) received by you from the United States of America,
acting through the Farmers Home Administration (now Farm Service Agency), United States
Department of Agriculture is now declared immediately due and payable. They are described as
follows:

              Date of Instrument                          Amount

                  July 15, 2005                           $85,000.00
                January 15, 2003                          $22,500.00

The promissory note(s) and/or assumption agreement(s) is(are) secured by (real estate
mortgage(s), deed(s) of trust, security agreement(s), financing statements(s), etc.) described
(perfected) as follows:

Date of Instrument             Place of Recordation                Document No.

97.15/2005                   Cir Clk Greene County                    200506624
01/15/2003                   Cir Clk Greene County                    38
01/14/2008                   Cir Clk Greene County                  Continuation
01/15/2003                   Greene Cty FSA Office
12/21/2005                   Greene Cty FSA Office
06/20/2007                   Greene Cty FSA Office


This acceleration of your indebtedness is made in accordance with the authority granted in the
above-described instrument(s).
          Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 20 of 21




                       FARM SERVICE AGENCY IS AN EQUAL OPPORTUNITY LENDER/EMPLOYER




The reason(s) for the acceleration of your indebtedness is(are) as follows:

The indebtedness due is $86,551.14 unpaid principal, and $8,244.70 unpaid interest, as of
September 29, 2011, plus additional interest accruing at the rate of $12.0068 per day thereafter,
plus any advances made by the United States for the protection of its security and interest
accruing on any such advances. Unless full payment of your indebtedness is received made by
one of the methods described below within 30 days from the date of this letter, the United States
will foreclose the above described security instrument(s) and to pursue other available remedies.

( 1) Full payment may be made in any of the following ways:

{A) CASH

Payment should be made by cashier's check, certified check, or postal money order payable to
the Farm Service Agency and delivered to the Farm Loan Manager of the Farm Service Agency
at 201 West Court Street Rm 225, Paragould, Arkansas 72450. If you submit to the United States
any payment insufficient to pay the account in full or insufficient to comply with any arrangements
agreed to between the Farm Service Agency and yourself, that payment WILL NOT CANCEL the
effect of this notice. If such insufficient payments are received and credited to your account, no
waiver or prejudice of any rights which the United States may have for breach of any promissory
note or covenant in the security instrument(s) will result and the Farm Service Agency may
proceed as though no such payment had been made.

(B) TRANSFER AND ASSUMPTION

You may transfer the collateral for your loan(s) to someone who is willing and able to assume the
debt. Contact the Farm Loan Manger immediately if you are interested in this.

{C) SALE

You may sell the collateral for your loan(s) for its fair market value and send the proceeds to FSA
or to other creditors with liens prior to FSA's lien. Contact the Farm Loan Manager immediately if
you are interested in this.

If you have not been advised of your rights to request deferral of payments or other servicing
options you should contact the Farm Loan Manager at the above mentioned address within 15
days of the receipt of this notice.

If you fail to comply with the requirements outlined in this notice within the next 30 days, the
United States plans to proceed with foreclosure/liquidation.

YOU DO NOT HAVE ANY RIGHT TO APPEAL THIS DECISION TO ACCELERATE YOUR
FSA DEBT(S) TO ANY OFFICIAL OF THE FARM SERVICE AGENCY.
            Case 3:20-cv-00257-JM Document 1 Filed 08/28/20 Page 21 of 21
,

    UNITED STATES OF AMERICA




    BY        f
    District Director
                      ft/a11n1.,,
    Farm Service Agency
    United States Department
             of Agriculture
                                     Case 3:20-cv-00257-JM Document 1-1 Filed 08/28/20 Page 1 of 1

JS44 (Riv.02/19)                                                                  CIVIL COVER SHEET                                      3: 2.0 - (;,.v- 2. 5 7-                                     'TM
"The ~S 44 civil_ cover sJieet and the infonnation contain_ed herein _n~ither replace nor supplement the fil_ing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This fonn, approved liy the Jud1c1al Conference of the United States m September 1974, 1s requITed for the use oftlie Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                                DEFENDANTS
                                        UNITED STATES OF AMERICA
                                                                                                                   Michael W. Newsome and Lesley L. Newsom

        (b)   County of Residence ofFirst Listed Plaintiff                                                           County of Residence of First Listed Defendant
                                      (EXCEPT IN U.S. Pl.AIN71FF CASES)                                                                    (IN U.S. Pl.AIN71FF CASES ONLY)
                                                                                                                     NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.


        (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

              RICHARD PENCE, Jr. United States Attorney's Office


    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL                           PARTIES(l'lacean "X"inOneBoxforPlaintiff
                                                                                                                 (For Diversity Cases Only)                                and One Box/or Defendant)
r!f. I U.S. Government                        0 3 Federal Question                                                                          PTF    DEF                                                PTF       DEF
              Plaintiff                                (U.S. Government Not a Party)                       Citizen of This State            O 1    0 1       Incorporated or Principal Place           O 4      0 4
                                                                                                                                                               of Business In lbis State

0 2        U.S. Government                    0 4   Diversity                                              Citizen of Another State         0 2    0     2   Incorporated and Principal Place          •   5    0 5
              Defendant                               (Indicate Citizenship of Parties in Item Ill)                                                             of Business In Another State

                                                                                                                                            0 3    0     3   Foreign Nation                            0 6      0 6

    IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                               er1ck here     or: Nature o f Smt
                                                                                                                                                                                   . Code Descnnt1ons.
I             CONTRACT                                                    TORTS                                FORFEITURE/PENALTY                      BANKRUPTCY                          OTHER STATUTES               I
0       I IO Insurance                         PERSONAL INJURY                  PERSONAL INJURY            0 625 Drug Related Seizure         0 422 Appeal 28 USC 158               0 375 False Claims Act
0       120 Marine                        0 3 IO Airplane                   0 365 Personal Injury -                of Property 21 USC 881     0 423 Withdrawal                      0 376 Qui Tam (3 I USC
0       130 Miller Act                    0 315 Airplane Product                  Product Liability        0 690 Other                                 28 USC 157                            3729(a))
0       I 40 Negotiable Instrument                  Liability               0 367 Health Care/                                                                                      0   400 State Reapportionment
0       150 Recovery of Overpayment       0    320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                     0   410 Antitrust
             & Enforcement of Judgment              Slander                       Personal Injury                                             0 820 Copyrights                      0   430 Banks and Banking
    0   I 51 Medicare Act                 0    330 Federal Employers'             Product Liability                                           0 830 Patent                          0   450 Commerce
    0   152 Recovery of Defaulted                   Liability               0 368 Asbestos Personal                                           0 835 Patent - Abbreviated            0   460 Deportation
             Student Loans                0    340 Marine                          Injury Product                                                      New Drug Application         0   4 70 Racketeer Influenced and
             (Excludes Veterans)          0    345 Marine Product                  Liability                                                  0 840 Trademark                                Corrupt Organizations
0       153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                 LABOR                            SOCIAL SECURITY                     0   480 Consumer Credit
             of Veteran's Benefits        0    350 Motor Vehicle            0 370 Other Fraud      0 710 Fair Labor Standards                 0 861 HlA (1395ft)                    0   485 Telephone Consumer
0       160 Stockholders' Suits           0    355 Motor Vehicle            0 371 Truth in Lending       Act                                  0 862 Black Lung (923)                         Protection Act
0       190 Other Contract                         Product Liability        0 380 Other Personal   0 720 Labor/Management                     0 863 DIWC/DIWW (405(g))              0   490 Cable/Sat TV
0       195 Contract Product Liability    0    360 Other Personal                 Property Damage                   Relations                 0 864 SSID Title XVI                  0   850 Securities/Commodities/
0       196 Franchise                              lnjurY                   0 385 Property Damage          0   740 Railway Labor Act          0 865 RSI (405(g))                             Exchange
                                          0    362 Personal Injury -              Product Liability        0   751 Family and Medical                                               0   890 Other StatutorY Actions
                                                   Medical Maloractice                                              Leave Act                                                       0   89 I Agricultural Acts
I      REAL PROPERTY                            CIVIL RIGHTS                 PRISONER PETITIONS            0   790 Other Labor Litigation       FEDERAL TAX SUITS                   0   893 Envirorunental Matters
0 2 IO Land Condemoation                  0 440 Other Civil Rights            Habeas Corpus:               0   791 Employee Retirement        0 870 Taxes (U.S. Plaintiff           0   895 Freedom oflnformation
~ 220 Foreclosure                         0 441 Voting                      0 463 Alien Detainee                   Income Security Act                 or Defendant)                         Act
0 230 Rent Lease & Ejectment              0 442 Employment                  • 510 Motions to Vacate                                           0 871 IRS-lbird Party                 0   896 Arliitration
0 240 Torts to Land                       0 443 Housing/                          Sentence                                                             26 USC 7609                  0   899 Administrative Procedure
0 245 Tort Product Liability                    Accommodations              0 530 General                                                                                                    Act/Review or Appeal of
0 290 All Other Real Property             0 445 Amer. w/Disabilities -      0 535 Death Penalty                  IMMIGRATION                                                                 Agency Decision
                                                Employment                      Other:                     0 462 Naturalization Application                                         0   950 Constitutionality of
                                          0 446 Amer. w/Disabilities ·      0 540 Mandamus & Other         0 465 Other Immigration                                                           State Statutes
                                                Other                       0 550 Civil Rights                     Actions
                                          0 448 Education                   • 555 Prison Condition
                                                                            0 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement

 V. 0 RIG IN              (Place an "){" in One Box Only)
!:!'I: I Original              O 2 Removed from                  0    3    Remanded from              0 4 Reinstated or       O 5 Transferred from           O 6 Multidistrict                0 8 Multidistrict
           Proceeding                 State Court                          Appellate Court                 Reopened                   Another District               Litigation -                   Litigation -
                                                                                                                                      (specify)                      Trans fer                      Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                 28 U.S.C.A. §1345
VI. CAUSE OF ACTION                            ""s-r-ie-f-de-s-cr-ip-t-io_n_o_fc-a-u-se-:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                 8. Defendants have violated the covenants of the Promissory Notes, the Security Agreement, and Mortgage for Ar
VII. REQUESTED IN     0                             CHECK IF THIS IS A CLASS ACTION       DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:                                       UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                     O Yes       ~No

VIII. RELATED CASE(S)
                                                    (See instructions):
      IF ANY                                                                                                                                      DOCKET NUMBER
DATE
08/28/2020
FOR OFFICE USE ONLY

        RECEIPT#                      AMOUNT                                                                                                                         MAG.JUDGE
